Name: 1999/387/EC: Council Decision of 7 June 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-06-12

 Avis juridique important|31999D03871999/387/EC: Council Decision of 7 June 1999 appointing a member of the Committee of the Regions Official Journal L 147 , 12/06/1999 P. 0024 - 0024COUNCIL DECISIONof 7 June 1999appointing a member of the Committee of the Regions(1999/387/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to Council Decision 98/110/EC of 26 January 1998(1), appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Mr Philip Houben, of which the Council was notified on 1 September 1998;Having regard to the proposal from the Netherlands Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr A. G. J. M. Rombouts is hereby appointed a member of the Committee of the Regions in place of Mr Philip Houben for the remainder of his term of office, which expires on 25 January 2002.Done at Luxembourg, 7 June 1999.For the CouncilThe PresidentE. BULMAHN(1) OJ L 28, 4.2.1998, p. 19.